 



Exhibit 10.3
John A. Swainson
32 Main Street
Ridgefield, CT 06877
Re: Amendment to Employment Agreement
Dear John:
Reference is made to your Employment Agreement, dated November 22, 2004 (the
“Employment Agreement”) with Computer Associates International, Inc. (the
“Company”).
As discussed, we wish to amend the Employment Agreement to delete and replace
the last sentence of Section 3(e) of the Employment Agreement with the
following:
“In addition, you shall receive temporary corporate housing in accordance with
the Company’s policies and you shall be eligible to receive relocation benefits
in accordance with the Company’s policies, in each case, until no later than
November 22, 2006.”
Except as otherwise amended by consent of both parties and as modified by this
Amendment, the terms of your Employment Agreement remain unchanged. Please
acknowledge your agreement to the terms of this letter by signing below.

             
 
                    Sincerely,  
 
      /s/ Andrew Goodman 8/24/05                   COMPUTER ASSOCIATES
INTERNATIONAL, INC.
 
      BY:    
 
           
 
           
Agreed to and accepted by:
              /s/ John A. Swainson
 
John A. Swainson
           

 